DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/7/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 1 have been made of record. Claims 1-5 and 7-16 are pending.
Claim 15 remains withdrawn for the reasons of record at pg. 2 of the office action of 2/3/2021.
Claims 1-5, 7-14 and 16 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-5 and 7-14 under 35 U.S.C. 103 as being unpatentable over Rosskamp et al. (IDS, WO 2004/064862) in view of Johansen et al. (US Pub. No. 2016/0058840, 371 of WO 2014/177623), Kaku and Eid (J. Diab. Investig. 6: 610-619, 2015, pub. Nov. 6), Stratton et al. (IDS, BMJ, vol. 321, 405-412, 2000) or Einhorn et al. (IDS, Endocr. Practice Vol. 21: 917-926, 2015) is withdrawn in view of applicants’ amendments to claim 1, which now requires that said MACE selected from cardiovascular death, non-fatal MI, and non-fatal stroke, and wherein said MACE is reduced from about 10% to about 75% compared to placebo.


Double Patenting
The provisional rejection of claims 1, 3-5, 7-14 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of copending Application No. 16/463594 (reference application) is withdrawn in view of applicant’s filing of a TD on 12/7/2021 which has been approved by the office on 12/7/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15 is cancelled as stated at pg. 2 of the office action of 2/3/2021. The method of treating diabetes is being allowed, however, a kit (product) is not examined and a product is not rejoined in accordance with 37 CFR 1.104.
Conclusion
Claims 1-5, 7-14 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646